DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-4 and 6-20 are pending in this Office Action.
Claim(s) 1, 11, 15, 18 and 20 are amended.
Claim(s) 5 is cancelled.

Response to Arguments
Applicant’s arguments filed on 03/24/2022 and 03/13/2020 with respect to the rejection(s) of claim(s) 1-4 and 6-20 under 35 USC 103, in light of amended claims 1, 11, 15, 18 and 20, have been fully considered but they are moot in light of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 10, 11 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. US 2007/0086779 A1 (hereinafter Stephens) in view of Gnauck et al. US 2002/0021861 A1 (hereinafter Gnauck) and Juarez et al. US 2013/0004181 A1 (hereinafter Juarez).
Regarding Claim 11, Stephens teaches a system for loading a fiber optic transport system, the system comprising: a plurality of optical sources (Fig. 3, #221-i and 30/22; Par. 46) configured to add at least one control channel (optical compensation sources 30 for providing power in one or more compensating, or control, channel wavelengths, Par. 47) to a frequency sub-band of an optical spectrum (sub-bands, each of which include a compensating channel; Par. 55; Par. 26), wherein the frequency sub-band includes data-bearing channels and at least one control channel (optical signal channels and one or more compensating, or control, channel wavelengths, Par. 47; divided into sub-bands, Par. 55; Par. 26); an optical detector configured to measure optical power in the frequency sub-band (photodiodes, Fig. 5c, 34s1-sn; Par. 58); and an optical power control unit (Fig. 5a, #32)configured to adjust optical power of the at least one control channel based on the measured optical power (Par. 47; Par. 49-50; Par. 56; Par. 58; Par. 61), wherein the optical power of the at least one control channel is adjusted through one of changing a current of control channel lasers (Par. 34; Par. 60-61; Par. 91) and controlling a set of optical attenuators (Fig. 5C; 55 1-n; Par. 61; Par. 50; Par. 71).
Stephens does not explicitly teach that the optical power of the at least one control channel is adjusted to react to transients lasting up to 100us due to any of an addition of channels, a deletion of channels, and a fiber break or fault that affects the optical power. However, Stephens does teach that the optical power of the at least one control channel is adjusted to react to power variations in the optical signal (Abst.; Par. 26-29; Par. 33-35; Par. 60). Additionally, the Background of Stephens teaches that it is typical for such power variations in the optical signal to occur as a result of transients due to an addition of channels and a deletion of channels (Therefore, if a channel is added or dropped or a channel has a power variation, all of the channels will experience a gain variation that adversely affects the signal quality, Par. 12-14; also referred to as “gain transients”, Par. 24). Similarly, Gnauck teaches that that these gain transients resulting from an addition of channels and a deletion of channels takes place on a time scale of about 10-100 microseconds after the channel is added or dropped (Par. 5; i.e. “lasting up to 100us”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens such that the optical power of the at least one control channel is adjusted to react to transients lasting up to 100us due to any of an addition of channels, a deletion of channels, and a fiber break or fault that affects the optical power, because Stephens teaches that the optical power of the at least one control channel is adjusted to react to power variations in the optical signal, and that it is typical for such power variations in the optical signal to occur as a result of transients due to an addition of channels and a deletion of channels, and because these gain transients resulting from an addition of channels and a deletion of channels takes place on a time scale of about 10-100 microseconds after the channel is added or dropped (.e. “lasting up to 100us”).
Lastly, Stephens does not teach wherein the optical power is adjusted within 1 to 100 microseconds. However, Juarez teaches an optical attenuator capable of adjusting optical power (Abst.; Par. 29-31; Par. 79; Claim 7) within 1 to 100 microseconds (equal to 1 microsecond, Par. 79; Claim 7), because this provides a relatively fast response time reducing time-varying intensity fluctuations (Abst.; Par. 29-31; Par. 79; Claim 7).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens such that the optical power is adjusted within 1 to 100 microseconds, because this provides a relatively fast response time reducing time-varying intensity fluctuations.
Regarding Claim 1, method claim 1 is drawn to the method of using an apparatus the same as claimed in claim 11. As such, the limitations of claim 1 correspond to limitations of claims 11 and are rejected for the same reason(s) of obviousness as stated above.
Regarding Claim 10, Stephens as modified by Gnauck and Juarez teaches the method of claim 1, wherein lasers forming the at least one control channel are dithered to suppress stimulated Brillouin scattering (SBS) (Stephens, optical sources 30 for generating control channel dithered to prevent Stimulated Brillouin Scattering, Par. 85).
Regarding Claim 18, Stephens teaches an optical power control unit for control of loading in a fiber optic transport system, the optical power control unit comprising: a connection to a plurality of optical sources (Fig. 3, #221-i and 30/22; Par. 46) configured to add at least one control channel (optical compensation sources 30 for providing power in one or more compensating, or control, channel wavelengths, Par. 47) to a frequency sub-band of an optical spectrum (sub-bands, each of which include a compensating channel; Par. 55; Par. 26), wherein the frequency sub-band includes data-bearing channels and at least one control channel (optical signal channels and one or more compensating, or control, channel wavelengths, Par. 47; divided into sub-bands, Par. 55; Par. 26); a connection to an optical detector (photodiodes, Fig. 5c, 34s1-sn; Par. 58); and a processor (Fig. 5a, #32) configured to obtain measured optical power in the frequency sub-band (Par. 26; Par. 47; Par. 49-50; Par. 55-56; Par. 58; Par. 61), and cause adjustment of optical power of the plurality of optical sources based on the measured optical power (Par. 47; Par. 49-50; Par. 56; Par. 58; Par. 61), wherein the optical power of the plurality of optical sources is adjusted through one of changing a current of control channel lasers (Par. 34; Par. 60-61; Par. 91) and controlling a set of optical attenuators (Fig. 5C; 55 1-n; Par. 61; Par. 50; Par. 71).
Stephens does not explicitly teach that the optical power of the plurality of optical sources is adjusted to react to transients lasting up to 100us due to any of an addition of channels, a deletion of channels, and a fiber break or fault that affects the optical power. However, Stephens does teach that the optical power of the plurality of optical sources is adjusted to react to power variations in the optical signal (Abst.; Par. 26-29; Par. 33-35; Par. 60). Additionally, the Background of Stephens teaches that it is typical for such power variations in the optical signal to occur as a result of transients due to an addition of channels and a deletion of channels (Therefore, if a channel is added or dropped or a channel has a power variation, all of the channels will experience a gain variation that adversely affects the signal quality, Par. 12-14; also referred to as “gain transients”, Par. 24). Similarly, Gnauck teaches that that these gain transients resulting from an addition of channels and a deletion of channels takes place on a time scale of about 10-100 microseconds after the channel is added or dropped (Par. 5; i.e. “lasting up to 100us”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens such that the optical power of the plurality of optical sources is adjusted to react to transients lasting up to 100us due to any of an addition of channels, a deletion of channels, and a fiber break or fault that affects the optical power, because Stephens teaches that the optical power of the plurality of optical sources is adjusted to react to power variations in the optical signal, and that it is typical for such power variations in the optical signal to occur as a result of transients due to an addition of channels and a deletion of channels, and because these gain transients resulting from an addition of channels and a deletion of channels takes place on a time scale of about 10-100 microseconds after the channel is added or dropped (.e. “lasting up to 100us”).
Lastly, Stephens does not teach wherein the optical power is adjusted within 1 to 100 microseconds. However, Juarez teaches an optical attenuator capable of adjusting optical power (Abst.; Par. 29-31; Par. 79; Claim 7) within 1 to 100 microseconds (equal to 1 microsecond, Par. 79; Claim 7), because this provides a relatively fast response time reducing time-varying intensity fluctuations (Abst.; Par. 29-31; Par. 79; Claim 7).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens such that the optical power is adjusted within 1 to 100 microseconds, because this provides a relatively fast response time reducing time-varying intensity fluctuations.


Claims 2-4, 6-7, 9, 12-15, 17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens as modified by Gnauck and Juarez, and further in view of Ota US 2010/0091355 A1 (hereinafter Ota).
Regarding Claim 12, Stephens as modified by Gnauck and Juarez teaches the system of claim 11.
Stephens as modified by Gnauck and Juarez does not teach wherein the frequency sub-band further includes dummy channels which are added to the frequency sub-band via a wavelength selective switch. However, Ota teaches an Optical Add Drop Multiplexing device (Fig. 40, 390; Par. 48; Par. 497-501) wherein a frequency sub-band further includes dummy channels which are added to the frequency sub-band via a wavelength selective switch (WSS 394 adds dummy signal generated by 393 to plurality of channels input at 391 [i.e. sub-band], 497-501), because this allows sensitivity to be improved and maintained against channel number change (497-501).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens as modified by Gnauck and Juarez such that the frequency sub-band further includes dummy channels which are added to the frequency sub-band via a wavelength selective switch, because this allows sensitivity to be improved and maintained against channel number change.
Regarding Claim 13, Stephens as modified by Gnauck, Juarez and Ota teaches the system of claim 12, wherein the dummy channels are provided via a separate source from the at least one control channel (Stephens, control channel added by source 30, Fig. 3; Par. 46-47; Ota, dummy signal generated by independent dummy signal source, Par. 497-501).
Regarding Claim 14, Stephens as modified by Gnauck, Juarez and Ota teaches the system of claim 12, wherein, during normal operation without a transient, all channels including a combination of the data-bearing channels and the dummy channels are present at associated per-channel powers and the at least one control channel is set at a nominal per-channel power level such that the frequency sub-band has a total target power (Stephens, during operation, channels are output such that a desired total sub-band power is achieved, Abst.; Par. 26-28; Par. 33-35; Par. 47-50; Par. 54; Par. 56; Par. 58-61; Par. 71; Ota, dummy channels included, Par. 497-501), and wherein, subsequent to a transient detected during the measuring by the optical detector, the optical power control unit sets the at least one control channel based on a difference of the measured optical power and the total target power (Stephens, when a measured deviation in power occurs, difference is calculated and the power of the compensation channel is increased or decreased to maintain desired total sub-band power, Abst.; Par. 26-28; Par. 33-35; Par. 47-50; Par. 54; Par. 56; Par. 58-61; Par. 71).
Regarding Claim 15, Stephens as modified by Gnauck, Juarez and Ota teaches the system of claim 12, wherein, as one or more channels of the data-bearing channels and the dummy channels are faulted, the power of the at least one control channel is adjusted accordingly (Stephens, Par. 75-85; control channel is decreased or increased based on variation in power, Par. 56).
Regarding Claim 17, Stephens as modified by Gnauck and Juarez teaches the system of claim 11, wherein the at least one control channel is added to the frequency sub-band via a coupling mechanism (Stephens, optical combiner, Fig. 3, #26; Par. 47).
Stephens as modified by Gnauck and Juarez does not teach the coupling mechanism after and separate from a wavelength selective switch. However, Ota teaches an Optical Add Drop Multiplexing device (Fig. 40, 390; Par. 48; Par. 497-501) wherein a coupling mechanism (optical signal combining means 396, Fig. 40) is after and separate from a wavelength selective switch (WSS 394, Fig. 40), because this allows the device to select a wavelength to be added and dropped, realizing ROADM functionality (Par. 497-501).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens as modified by Gnauck and Juarez such that the coupling mechanism is after and separate from a wavelength selective switch, because this allows the device to select a wavelength to be added and dropped, realizing ROADM functionality.
Regarding Claims 2-4, 7 and 9, method claims 2-4, 7 and 9 are drawn to the method of using an apparatus the same as claimed in claims 12-15 and 17. As such, the limitations of claims 2-4, 7 and 9 correspond to limitations of claims 12-15 and 17 and are rejected for the same reasons of obviousness as stated above.
Regarding Claim 6, Stephens as modified by Gnauck, Juarez and Ota teaches the method of claim 2, wherein the at least one control channel is added to the frequency sub-band via a coupling mechanism (Stephens, optical combiner, Fig. 3, #26; Par. 47). Additionally, Ota teaches an Optical Add Drop Multiplexing device (Fig. 40, 390; Par. 48; Par. 497-501) wherein a coupling mechanism (optical signal combining means 396, Fig. 40) is after and separate from a wavelength selective switch used to add the dummy channels (WSS 394, Fig. 40), because this allows the device select a wavelength to be added and dropped, realizing ROADM functionality (Par. 497-501).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Stephens as modified by Gnauck, Juarez and Ota such that the coupling mechanism is after and separate from the wavelength selective switch used to add the dummy channels, because this allows the device select a wavelength to be added and dropped, realizing ROADM functionality.
Regarding Claim 19, Stephens as modified by Gnauck and Juarez teaches the optical power control unit of claim 18.
Stephens as modified by Gnauck and Juarez does not teach wherein the frequency sub-band further includes dummy channels which are added to the frequency sub-band via a wavelength selective switch, and wherein the dummy channels are provided via a separate source from the at least one control channel. However, Ota teaches an Optical Add Drop Multiplexing device (Fig. 40, 390; Par. 48; Par. 497-501) wherein a frequency sub-band further includes dummy channels which are added to the frequency sub-band via a wavelength selective switch (WSS 394 adds dummy signal generated by 393 to plurality of channels input at 391 [i.e. sub-band], 497-501), and wherein the dummy channels are provided via a separate source (dummy signal generated by independent dummy signal source, Par. 497-501), because this allows sensitivity to be improved and maintained against channel number change (Par. 497-501).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stephens as modified by Gnauck and Juarez such that the frequency sub-band further includes dummy channels which are added to the frequency sub-band via a wavelength selective switch, and wherein the dummy channels are provided via a separate source from the at least one control channel, because this allows sensitivity to be improved and maintained against channel number change.
Regarding Claim 20, Stephens as modified by Gnauck, Juarez and Ota teaches the optical power control unit of claim 19, wherein, during normal operation without a transient, all channels including a combination of the data-bearing channels and dummy channels are present at associated per-channel powers and the at least one control channel is set at a nominal per-channel power level such that the frequency sub-band has a total target power (Stephens, during operation, channels are output such that a desired total sub-band power is achieved, Abst.; Par. 26-28; Par. 33-35; Par. 47-50; Par. 54; Par. 56; Par. 58-61; Par. 71; Ota, dummy channels included, Par. 497-501), and wherein, subsequent to a transient detected by the processor during measurement of the optical power, the adjustment sets the at least one control channel based on a difference of the measured optical power and the total target power during the adjustment of optical power (Stephens, when a measured deviation in power occurs, difference is calculated and the power of the compensation channel is increased or decreased to maintain desired total sub-band power, Abst.; Par. 26-28; Par. 33-35; Par. 47-50; Par. 54; Par. 56; Par. 58-61; Par. 71).

Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Berg US 6163399 teaches that, ideally, the gain applied by the EDFA to the information channels remains at a constant value. However, transients caused by the instantaneous addition or removal of one or more individual optical information channels by an upstream add-drop multiplexer (ADM) or other device will affect the power of the WDM input signal. Although the EDFA instantaneously reacts to such a change in input power by providing a corresponding change in output power, thereby maintaining a constant gain for a brief amount of time, a natural recovery process is initiated soon thereafter by the EDFA, whereby the specified total output power eventually becomes redistributed among the new number of wavelengths. Clearly, in the case of a channel being dropped by an upstream ADM, the effect of this transient will be an eventual increase in gain for the remaining information channels as the EDFA settles into steady-state operation. Conversely, in the case of an optical information channel being added by an upstream device, the specified total output power becomes shared (possibly unevenly) among the now larger number of wavelengths (Col. 1, lines 38-67). It is possible, and indeed preferable, to design the transient suppression system such that it reacts to a transient and reaches a steady state within 100 microseconds or less. This is sufficient to suppress most expected optical signal transients (Col. 6, lines 60-64).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636